Name: Commission Regulation (EEC) No 2033/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain eggs and poultrymeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 207/32 Official Journal of the European Communities 23. 7. 92 COMMISSION REGULATION (EEC) No 2033/92 of 22 July 1992 determining the extent to which applications lodged in July 1992 for import licences for certain eggs and poultrymeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following period ; whereas the quantity available for the third period 1 October to 31 December 1992 of the products named against group Nos 4, 5, 6, 7, 8 , 9, 10, 11 , 14, 15, 16, 17, 18, 21 , 22, 23, 24, 25, 26 and 27 in Regulation (EEC) No 579/92 should therefore be determined, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 579/92 of 5 March 1992 (') laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic, and the Republic of Hungary and in particular Article 4 (5), Whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against group Nos 1 , 2, 12 and 19 in the said Regulation ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against group Nos 4, 5, 6, 7, 8 , 9, 10, 11 , 14, 15, 16, 17, 18, 21 , 22, 23, 24, 25, 26 and 27 in Regulation (EEC) No 579/92 are for quantities lower than those avai ­ lable ; whereas these applications can therefore be met in full ; Whereas Article 4 (5) of Regulation (EEC) No 579/92 stipulates that if the total quantity for which applications Article 1 1 . Applications for import licences for the period 1 July to 30 September 1992 submitted under Regulation (EEC) No 579/92 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1992 applications may be lodged pursuant to Regulation (EEC) No 579/92 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 23 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 62, 7. 3 . 1992, p. 15. No L 207/3323 . 7. 92 Official Journal of the European Communities ANNEX I Group No Percentage of acceptanceof import licences submitted 1 9,3 2 18,9 4 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10 100,0 11 100,0 12 12,5 14 100,0 15 100,0 16 100,0 17 100,0 18 100,0 19 18,2 21 100,0 22 100,0 23 100,0 24 100,0 25 100,0 26 100,0 27 100,0 No L 207/34 Official Journal of the European Communities 23. 7. 92 ANNEX II (tonnes) Group No Total quantity availablefor third period 1 217,7 2 169,8 4 5 290,0 5 1 560,3 6 2 402,0 7 858,8 8 1 210,0 9 890,0 10 875,0 11 175,0 12 326,0 14 2 083,0 15 2 917,0 16 833,0 17 917,0 18 133,0 19 104,5 21 1 339,0 22 718,6 23 1 554,0 24 417,0 25 4 278,0 26 267,0 27 1 792,0